                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:17CR259

       vs.
                                                                        ORDER
CAMERON SMITH,

                      Defendant.


       Defendant filed a Waiver of Detention Hearing [57] on July 2, 2019. The government
moved for detention based upon risk of flight and danger. The defendant freely, knowingly,
intelligently, and voluntarily waived the right to a detention hearing. The court finds that the
defendant failed to meet his/her burden to establish by clear and convincing evidence that he/she
will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk
of flight and danger and the defendant shall be detained until further order of the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.
       IT IS SO ORDERED.


       Dated this 2nd day of July, 2019.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
